Swing, D. J.
The evidence, I believe, establishes an employment for a month. But even if the fact was otherwise, and there was no express agreement as to the length of the employment, the law would imply that it was for the trip.. Worth v. Steam-boat Lioness No. 2, 3 Fed. Rep. 922; Jansen *672v. The Heinrich, Crabbe, 226. The trip baying occupied a month, it makes no difference which way it is treated.
As to the question of injury: The libellant was directed by the captain, or some other superior officer of the boat, to remove the obstruction from the wheel. It was a perilous undertaking; he used all ordinary care, but was injured. I understand the law to be that where a seaman is injured in the service of the boat, without any fault on his part; he.is entitled to recover his full wages for the trip or period for which he was employed, and the expense incurred in his cure. Neilson v. The Laura, 2 Sawy. 242; The North America, 5 Ben. 486; Morgan v. The Ben Flint, 6 Am. Law Reg. (N. S.) 707; S. C. 1 Abb. U. S. 126; Sims v. Jackson, 1 Wash. 414; The Nimrod, Ware, 1, 9; The Forest, Id. 420; Harden v. Gordon, 2 Mass. 541; Reed v. Canfield, 1 Sumn. 195. This is a well-established doctrine of admiralty law; and, the libellant having brought himself within the rule, he is entitled to recover.
There is no dispute as to the fact that the libellant was severely injured, and, in consequence thereof, unable to perform his duties as fireman during the remainder of the trip. The evidence shows that he was to receive $85 per month; that the expense of medical attendance amounted to $15, and of ice, medicines, and other supplies furnished during sickness, $10; in all, $60; and a decree will accordingly be entered for that amount.